y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-13-00695-CV

                                  KIPP, INC., Appellant

                                             V.
                          KIMBERLY WHITEHEAD, Appellee

    Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2011-70657).


TO THE 234TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 12th day of August 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on July 26, 2013. After submitting the case on
              the appellate record and the arguments properly raised by the
              parties, the Court holds that the trial court’s judgment contains
              no reversible error. Accordingly, the Court affirms the trial
              court’s judgment.

                     The Court orders that the appellant, KIPP, Inc., pay all
              appellate costs.

                     The Court orders that this decision be certified below
              for observance.
              Judgment rendered August 12, 2014.

              Panel consists of Justices Jennings, Higley, and Sharp.
              Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 17, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT